Citation Nr: 1752295	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.
      
2.  Entitlement to service connection for a lower and middle back disorder.

3.  Entitlement to service connection for pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2015, the Veteran and her spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  In December 2015, the Board remanded the issues listed on the title page for additional development and the case now returns for further appellate review. 

In this regard, the Board notes that, following the issuance of the March 2016 supplemental statement of the case, the Veteran submitted additional evidence in support of her claims with a waiver of Agency of Original Jurisdiction (AOJ).  Therefore, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304(c) (2017).

The Board further observes that a March 2016 rating decision, as relevant, awarded service connection for unspecified depressive disorder with an initial 10 percent rating, effective October 26, 2015, and denied service connection for fatigue and headaches. Thereafter, the Veteran entered a notice of disagreement as to the propriety of the assigned initial rating and effective date for unspecified depressive disorder, and the denial of service connection for fatigue and headaches in April 2016.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claims are still being developed by the AOJ.  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected.

The issue of service connection for a lower and middle back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a right shoulder disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

2.  The Veteran's pes planus is a congenital defect and was not subject to a superimposed disease or injury during military service that resulted in additional disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for pes planus have not been met. 38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306; 4.9 (2017); VAOPGCPREC 82-90


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the instant case, VA's duty to notify was satisfied by a February 2009 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issues decided herein has been obtained.  Specifically, the Veteran's service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered.  Further, she has not identified any additional outstanding records that are in existence and have not been requested or obtained.

The Veteran was also afforded VA examinations in May 2012 and February 2016 to evaluate the current nature and etiology of her claimed right shoulder disorder and pes planus, respectively.  The Board finds that such VA examination and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include her service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2015 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences she alleges resulted in her right shoulder disorder and pes planus, the type and onset of symptoms, and her contention that her military service caused or aggravated her claimed disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As a result of the Veteran's hearing testimony, the Board remanded the case in December 2015 in order to obtain outstanding records, and afford the Veteran a VA examination so as to determine the etiology of her pes planus.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

The Board further finds there has been substantial compliance with the Board's December 2015 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the Board directed the AOJ to provide the Veteran with an opportunity to identify or submit any outstanding records reflect to her claims for service connection for her right shoulder disorder and pes planus, to include a complete copy of an April 2012 report from her podiatrist and any records from 1991 or 1992 referable to her right shoulder as described at the Board hearing, and, thereafter, obtain all outstanding records, to include those from VA facilities.  The AOJ was further directed to afford the Veteran a VA examination so as to determine the nature and etiology of her pes planus. 

In accordance with the December 2015 remand directives, the AOJ sent the Veteran a letter in February 2016 and sought her assistance in developing her records from her private podiatrist and records of the treatment she reportedly received around 1991 or 1992 for problems with her right shoulder.  That same month, the AOJ received records pertaining to an April 2012 report from her private podiatrist.  Additionally, the Veteran also indicated in February 2016 that records referable to her right shoulder from 1991 or 1992 were no longer available.  Further, the AOJ obtained the Veteran's treatment records from the relevant VA facilities in February 2016.  Additionally, the Veteran was afforded a VA examination in regard to her pes planus in February 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's December 2015 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied if the veteran has a disability at the time she files her service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Further, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the veteran's service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability. In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him or her, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 38 C.F.R. 
§ 3.306. 

Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service. 38 C.F.R. 
§§ 3.303(c), 4.9. Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90 (July 18, 1990). Service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation. 38 C.F.R. §§ 3.303 (c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service. See VAOPGCPREC 82-90, VAOPGCPREC 67-90. The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating." See VAOPGCPREC 82-90 at para. 2. 

As noted above, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110  and 1111. See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"). However, a congenital defect can still be subject to superimposed disease or injury. VAOPGCPREC 82-90. If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability. Id.   

However, if it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service. That is, the presumption of soundness still applies to congenital diseases that are not noted at entry. Quirin, 22 Vet. App. at 396-397. Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service. Monroe v. Brown, 4 Vet. App. 513, 515 (1993). VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service. See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253  (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service. Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993). In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness. Quirin, 22 Vet. App. at 394-397. It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service. Id. at 395.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Shoulder Disorder

The Veteran seeks service connection for a right shoulder disorder, which she contends is related to an injury that she sustained while on active duty.  In this regard, she testified at her Board hearing that she fell off monkey bars during basic training, but did not seek treatment as she did not want to be penalized for the injury.  The Veteran further observed that she sought treatment in 1991 or 1992, only after she separated from the military.  Additionally, she reported that her shoulder continues to dislocate and pop out every one or two weeks.  

The Veteran's service treatment records reflect complaints of pain and muscle spasm in her right shoulder in July 1989, for which she underwent physical therapy.  However, while she reported treatment for a right shoulder disorder immediately following her separation from service in 1991 or 1992, the records of which are unavailable, her post-service treatment records reflect complaints only of shoulder stiffness and pain in February 2009 and May 2009, without a diagnosis of a disorder.  Furthermore, while the Veteran was afforded a VA examination in May 2012 in order to ascertain the nature and etiology of her claimed right shoulder disorder, the examiner only diagnosed arthralgia.  In this regard, arthralgia is defined as "pain in a joint." See Dorland's Illustrated Medical Dictionary 150 (32d ed. 2012).

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a right shoulder disorder at any point during the pendency of the claim. While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  In this regard, even assuming that the Veteran sought treatment for right shoulder complaints in 1991 or 1992, such is almost two decades prior to her January 2009 claim.  Moreover, while her recent post-service treatment records reflect complaints of stiffness and pain, and she is competent to report recurrent sensations of popping and dislocation, there is no diagnosis of a right shoulder disorder.  Moreover, when she was specifically evaluated for such claimed condition in May 2012, the examiner found only pain, which is not a disability for the purposes of service connection.  Sanchez-Benitez, supra. 

Furthermore, the Board finds that any determination as to the presence of a diagnosed right shoulder disorder is medical in nature. See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007). Thus, the Veteran, as a layperson, is not competent to offer a diagnosis with respect to the cause of any right shoulder symptoms, to include pain, stiffness, and dislocation/popping because she does not possess the requisite specialized knowledge to render such a diagnosis. Specifically, such a diagnosis requires the administration of physical and diagnostic testing, as well as knowledge of the musculoskeletal system, to specifically include the shoulder joint, and therefore, a lay person such as the Veteran is not competent to offer a diagnosis regarding such a complex medical question. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's lay statements in regard to the presence of a diagnosed right shoulder disorder are accorded no probative weight.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a currently diagnosed right shoulder disorder, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right shoulder disorder.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Pes Planus

The Veteran seeks service connection for pes planus, which she claims was either incurred in or aggravated by her military service.  In this regard, she has reported in documents of record and at her July 2015 Board hearing that she did not have problems with her feet before service, but, as a result of her military service, to include wearing boots that were too wide, her arches collapsed.  In support of her claim, her parents reported in a September 2010 statement that she never had any problems with her feet when she was in school, and she began to have problems after basic training.  The Veteran's spouse similarly testified that the onset of the Veteran's foot pain began during service.

The Veteran's service treatment records include a December 1985 entrance examination, which is negative for any notation or report of a foot disorder, and reflects a normal clinical evaluation of her feet.  In March 1988, April 1988, and October 1989, she received treatment for Athlete's foot/tinea pedis.  In November 1989, the Veteran complained of foot pain.  Examination revealed laxity of the ligaments, thought to be congenital, and a pronated foot.  

Post-service VA and private treatment records reflect a current diagnosis of bilateral pes planus, among other foot disorders.  In this regard, a VA treatment dated in February 2009 reflect that the Veteran reported arthralgia in her feet for many years.  She was diagnosed with joint pain of unclear etiology.  An x-ray study showed mild flattening of the longitudinal arch of both feet.  In May 2010, the Veteran presented to a VA podiatry consultation with a complaint of painful arches in both feet.  She reported that the pain had been present for approximately 20 years.  A physician assessed severe pes planus, described as congenital. A February 2012 x-ray study showed mild pes planus deformity and an otherwise unremarkable study.  A private treatment record dated in April 2012 reflects that the Veteran presented with bilateral foot pain, and the diagnosis was definitive pes planus deformity, left greater than right.  A VA podiatry record dated in September 2015 noted moderate to severe pain in both feet, which had been present for 20 to 25 years, and a diagnosis of pes planus.  An April 2016 private treatment record reflects diagnoses of moderate pes planovalgus deformity of the left foot and mild to moderate pes planovalgus deformity of the right foot.  
	
To evaluate the current nature and etiology of her claimed pes planus, VA afforded the Veteran a VA examination in February 2016.  At such time, the VA examiner considered all relevant records as well as the Veteran's lay contentions, and conducted an appropriate examination.  Pes planus was diagnosed.  The VA examiner specifically considered the Veteran's service treatment records, to include the fact that the Veteran's feet were normal upon clinical evaluation at her December 1985 entrance examination, her in-service treatment for Athlete's foot, and her November 1989 treatment for laxity of ligaments, thought to be congenital, and a pronated foot.  He further noted the Veteran's reports that her feet were normal prior to service, but she has had problems with her feet ever since her military service. 

Based on the foregoing, the examiner opined that the Veteran's pes planus was congenital in nature.  In support of such determination, he noted that, at the present time, the Veteran had very mild pes planus, which was 26 years post-military service, and, as such, the condition had been extremity stable.  Further, laxity of ligaments would depend on the extent of use and repetitive damage, and per the Veteran, she exercises minimally, so use is minimal.  As such, the examiner opined that both laxity of ligaments and pes planus appear to be static in nature.  He further noted that the Veteran's December 1985 entrance examination failed to reflect such a diagnosis, but indicated that, at times, some examinations may miss disorders on initial history and physical.  However, a continuity of care had been established and, based on a review of the record, it appeared that the Veteran's laxity of ligaments and pes planus would both be considered congenital.  Even so, the examiner opined that an additional disability, to include laxity of ligaments or pes planus, had not become superimposed on the defect during service, to include as a result of wearing boots that were too wide or other in-service trauma.  In this regard, it was noted that widened boots do not cause flat feet.

The Board finds accords great probative weight to the February 2016 VA examiner's opinion as such was predicated on an interview with the Veteran; a review of the record, to include her service treatment records; and a physical examination with diagnostic testing.  Further, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no medical opinion to the contrary.

Based on the foregoing, the Board concludes that the Veteran's pes planus is a congenital defect and is not, in and of itself, subject to service connection. 38 C.F.R. §§ 3.303 (c), 4.9.  Therefore, the evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in an additional disability.  VAOPGCPREC 82-90 (July 18, 1990).  Here, the Board notes that the February 2016 VA examiner found no evidence of any event in service that could constitute a superimposed disease or injury on the Veteran's congenital defect.  

The Board has considered the Veteran's, her parents', and her spouse's statements offered in support of her claim that her feet were normal before service, and that she has had foot complaints since her discharge.  As lay persons, they are competent to report the Veteran's in-service and post-service symptoms, as well as the fact that she wore wide boots during service.  However, a determination as to whether pes planus is a congenital defect, and whether such was subject to a superimposed disease or injury during service that resulted in additional disability, requires medical expertise.  See Jandreau, supra. Thus, the Veteran, her parents, and her spouse, as lay people, are not competent to offer such an opinion because they do not possess the requisite specialized knowledge to render such a determination. See Woehlaert, supra.  Therefore, their lay statements in such regard are accorded no probative weight.

The Board acknowledges that the Veteran has submitted a medical article regarding the nature and etiology of acquired pes planus; however, her medical records consistently reflect that her pes planus is congenital in nature.  Furthermore, such article only provides general information as to how pes planus may be acquired.  It is not accompanied by any corresponding clinical evidence specific to the Veteran, and do not suggest a generic relationship between the Veteran's military service and her pes planus with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion. As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is not probative to this case.  Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks v. West, 11 Vet. App. 314, 317 (1998)); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Mattern v. West, 12 Vet. App. 222, 227 (1999). 

Therefore, the Board finds that the Veteran's pes planus is a congenital defect and was not subject to a superimposed disease or injury during military service that resulted in additional disability. Consequently, the Board finds that service connection for such disorder is not warranted. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for pes planus. As such, that doctrine is not applicable in the instant appeal, and such must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for pes planus is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks entitlement to service connection for a lower and middle back disorder, which she contends is related to an injury that she sustained during basic training and/or due to her duties that required carrying heavy gear.  Specifically, she testified at her July 2015 Board hearing that she injured her back after falling from monkey bars during basic training.  The Veteran's service treatment records reflect that, in September 1987, she was diagnosed with spina bifida occulta during an X-ray of her colon.  Additional records contain references to low back pain, including pain radiating from the hip and pelvis, to include in February 1988, in reference to diagnosed urinary tract infections.

The Veteran was afforded a VA examination in May 2012 so as to address the nature and etiology of her lower and middle back disorder.  At such time, the examiner opined that the Veteran's claimed disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of such opinion, the examiner cited to a March 2010 X-ray that revealed a normal study of lumbar spine.  Thereafter, at a December 2012 VA examination, chronic lumbar spondylosis was diagnosed as of January 2010.  The examiner opined that such disorder was not caused by or a result of a condition, illness, injury, or rebound shown in the service treatment records.  In support of such determination, he noted that the Veteran's service treatment records were silent for a diagnosis or treatment for low back pain symptoms, and her complaints referable to back and hip pain were related to urinary tract infections.  The examiner further observed that there was no objective evidence of a chronic disability with regard to the low back as demonstrated in the service treatment  records.  Additionally, there was a significant silent interval between the Veteran's separation from the military in January 1990 and seeking care for the claimed condition in January 2010.  The examiner further suggested that the Veteran's current back disorder was the result of aging. 

Thereafter, in February 2016, the Veteran underwent a nerve conduction study and was diagnosed with bilateral lumbar radiculopathy L5-S1.  In March 2016, the Veteran underwent a medical consultation with a private neurosurgeon.  At such time, the physician indicated that the Veteran was hurt while doing military exercises in 1989.  The physician indicated that physical examination findings and reportedly abnormal electrodiagnostic studies were suggestive of sacroiliac joint dysfunction.  Given such evidence, the physician opined that it is more likely than not that her chronic back pain is related to the service injury in 1989.  In April 2016, another private treatment provider reported that the Veteran indicated that her back pain was a result of carrying heavy gear and her weapon, and he stated that her back and radicular symptoms were related to such service-connected injury.

However, the Board finds that the VA and private medical opinions of record are inadequate to decide the instant claim as none of them consider the September 1987 diagnosis of spina bifida occulta.  Therefore, another remand is necessary in order to obtain an addendum opinion that addresses such matter.

Accordingly, the case is REMANDED for the following actions:

1.  Return the record to the VA examiner who conducted the Veteran's December 2012 spine examination.  The record and a copy of this Remand must be made available to the examiner.  If the December 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should address the following inquiries:

(A)  Identify all current lower and middle back disorders.

If spina bifida occulta is diagnosed:

(B)  State whether such condition constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If the Veteran's diagnosed spina bifida occulta is a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

(ii)  If the Veteran's diagnosed spina bifida occulta is a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

For all other diagnosed spine disorders:

(C)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that such disorder had its onset during, or is otherwise related to, the Veteran's military service, to include her report of an injury to the back after falling from the monkey bars and/or her military duties that required her to carry heavy gear?

(D)  If the Veteran has arthritis of the lower and/or middle back, is it at least as likely as not that it manifested within one year of her service discharge in January 1990, i.e., by January 1991?  If so, please describe the manifestations.

In offering any opinion, the examiner should consider the in-service diagnosis of spina bifida occulta in September 1987, the Veteran's in-service complaints of back pain in relation to urinary tract infections, and her reports of her in-service injury after falling from the monkey bars and continuity of symptomatology after service, as well as the opinions rendered in March 2016 and April 2016 by her private treatment providers relating her current back disorder to her military service.  A rationale for any opinion offered should be provided. 

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


